The Court.
The constitutionality of the act entitled “an act to authorize the city of Oakland to construct a main sewer,” approved March 23, 1874 (Stats. 1873-74, p. 530), was directly attacked in the case entitled Snyder v. Johnson, No. 6,016, and in that case this court, in the year 1878, held the act valid. We have frequently said that, with respect to laws passed under the late Constitution, the construction put upon them by the highest court in existence under it, would be accepted by us without regard to our own views in respect to the correctness or incorrectness of that construction.
Judgment and order affirmed.